DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of invention I pertaining to claims 1-13 in the reply filed on December 28, 2020 is acknowledged.  The traversal is on the ground(s) that dependent claim 14 appears to require the limitations of claim 1, so inventions I and II are not distinct.  This is not found persuasive because it is the opinion of the Office that claim 14 is an independent claim and is formatted as such with a preamble of “An applicator for applying ultrasound energy to a tissue volume, comprising:...”. See MPEP 608.01(i) that describes the format of an independent claim. While claim 14 recites “an array comprising a plurality of transducers according to claim 1”, this is believed to be a short-hand way of referencing claim 1’s limitations without reciting all limitations of claim 1, not that claim 14 is dependent on claim 1. 
Inventions I (claim 1-13) and II (claims 14-21) are related as combination and subcombination, as set forth in the Requirement for Restriction mailed on October 27, 2020. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination (Invention II) as claimed does not require the particulars of the subcombination (Invention I) as claimed because the combination does not require that the ultrasound transducers comprise at least 10 electrically conductive elements in an electrically .
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“400” and “402” described in paragraphs [0261]-[0262] with reference to fig. 4;
“600”, “602”, “604”, and “610” described in paragraphs [0279]-[0290] with reference to fig. 6;
“1000” described in paragraph [0340] with reference to fig. 10; and
“1300”, “1302”, “1304”, “1306”, “1308”, “1310”, “1312”, “1314”, “1316” in paragraphs [0406], [0408]-[0410] with reference to figs. 13A-B.


“4” and “42” in fig. 4;
“6”, “61”, “62”, and “64” in fig. 6;
“1” and “12” in fig. 10;
“1608” in fig. 16H;
“1630”, “1632”, “1636”, and “1638” in fig. 16J;
“30”, “32”, and “34” in fig. 13A; and
“30”, “34”, and “36” in fig. 13B.

It is noted that something appeared to happen to figs. 4, 6, 10, and 13A-B where parts of the element numbers were omitted, and that is the cause of several of the objections above.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract is more than one paragraph; an abstract should be limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 5 and 8 are objected to because of the following informalities: 
Claim 5 recites “said 10%”. Claim 2 from which claim 5 depends recites “less than 10%”. Therefore, to have proper antecedent basis, claim 5 should be corrected to recite “said less than 10%”.
Claim 8 recites “said 10%”. Claim 1 from which claim 5 depends recites “no more than 10%”. Therefore, to have proper antecedent basis, claim 5 should be corrected to recite “said no more than 10%”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 2013/0134834) (hereinafter “Yoshikawa”) in view of Ju-Zhen (US 4,800,316).
Regarding claim 1, Yoshikawa discloses an ultrasound transducer (figs. 2-4, inside ultrasound probe 1 [0029]), comprising: 
a piezo element (“The piezoelectric vibrator 7 includes a piezoelectric member 14” [0032]; fig. 4, functional device unit 5 [0030], and seen as each column of the functional device unit 5 in fig. 3) comprising top (fig. 4, ground electrode 17 [0033]) and bottom electrodes (fig. 4, signal electrode 16 [0033]); 
an electrically conductive element (fig. 4, reflection layer 9) in contact with said top electrode (fig. 4, ground electrode 17; “the first copper foil layer 19 is electrically connected to the first portions 17 a and 17 a of the ground electrode 17 on the ultrasonic vibrator 7 through the reflection layer 9” [0042]); 
a substrate layer (fig. 4, flexible substrate 11) on which said bottom electrode is mounted (fig. 4), said substrate layer comprising electrically conductive material in volume disposed within said substrate (“flexible substrate 11 includes four layers, which are the first copper foil layer 19, the second copper foil layer 20” [0042], conduction is performed between the first copper foil layer 19 and the ground electrode 17 [0043], and “the tungsten forming the reflection layer 9 has conductivity, the reflection layer 9 has a function of electrically connecting later-described first copper foil layer 19 and a second copper foil layer 20 of the flexible substrate 11 and the signal electrode 16 and the ground electrode 17 of the ultrasonic vibrator 7” [0039]);
an electrically conductive layer (fig. 4, thermal conductive plate 26 [0045]), wherein said substrate layer is mounted on said electrically conductive layer (backing layer is directly formed 
Yoshikawa does not disclose substrate layer comprising no more than 10% electrically conductive material in volume disposed within said substrate.
However, Ju-Zhen, also in the field of ultrasound transducers, does teach substrate layer comprising 1.96-20% electrically conductive material in volume disposed within said substrate (“backing material 4 is in the form of a composite of tungsten powder, metallic oxide, and an insulating cement” (col. 2, lines 62-64), wherein “range of epoxy present in the tungsten-cerium powder may be from 4:1 to 50:1” (col. 3, lines 5-7) so the tungsten and metallic oxide (electrically conductive material) would be in the ratio 1:50 to 1:4 to the epoxy – this range of ratios would correspond to 1.96-20% electrically conductive material in the substrate). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the percentage of electrically conductive material in volume disposed within the substrate of Ju-Zhen from between 1.96-20% to no more than 10% as applicant appears to have placed no criticality on the claimed range (see [0235] where the ranges for electrically conductive material range are broadened to be from 0.1% to 30% “for example”) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, Yoshikawa further discloses said electrically conductive layer (fig. 4, 26 [0045]) is mounted on an isolating layer (fig. 4, backing material 24; “thermal conductive plate 26 is bonded to the surface 24 a of the backing material 24” [0050], “backing material 24 is made of an epoxy resin formed by dispersing and solidifying metal powders, for example” [0046] and the backing material performs absorption [0050]), and said isolating layer (fig. 4, backing material 24 [0045]) is mounted on a base (fig. 4, support body 12; “backing layer 10 is bonded to the support body 12” [0052] and seen in fig. 4, wherein the bottom of the backing layer 10 is the comprised of the backing material 24 [0045] and seen in fig .4).  
Regarding claim 8, Yoshikawa further discloses said electrically conductive material is within said substrate (“flexible substrate 11 includes four layers, which are the first copper foil layer 19, the second copper foil layer 20, a first polyimide membrane layer 21, and a second 
Yoshikawa does not disclose there is 10% electrically conductive material dispersed within said substrate. 
However, Ju Zhen teaches 1.96-20%  electrically conductive material dispersed within said substrate (“backing material 4 is in the form of a composite of tungsten powder, metallic oxide, and an insulating cement” (col. 2, lines 62-64), wherein “range of epoxy present in the tungsten-cerium powder may be from 4:1 to 50:1” (col. 3, lines 5-7) so the tungsten and metallic oxide (electrically conductive material) would be in the ratio 1:50 to 1:4 to the epoxy – this range of ratios would correspond to 1.96-20% electrically conductive material dispersed within the substrate). 
Ju-Zhen does not explicitly teach that there is 10% electrically conductive material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the percentage of electrically conductive material in volume disposed within the substrate of Ju-Zhen from between 1.96-20% to 10% as applicant appears to have placed no criticality on the claimed range (see [0235] where the ranges for electrically conductive material is from 0.1% to 30% “for example”) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 9, Yoshikawa further discloses said substrate comprises a resilient material (fig. 4, first polyamide layer 21 [0042]) configured to reduce interfering with vibration of said piezo element (“first copper foil layer 19 and the second copper foil layer 20 are 
Regarding claim 10, Yoshikawa further discloses a volume of the said substrate comprises electrically insulating material (“flexible substrate 11 includes four layers, which are the first copper foil layer 19, the second copper foil layer 20, a first polyimide membrane layer 21, and a second polyimide membrane layer 22” [0042] and “electrically isolated from each other by the first polyimide layer 21” [0042], wherein the electrically insulating material is polyamide, and seen in fig. 4).  
Yoshikawa does not disclose that at least 90% of a volume of said substrate comprises electrically insulating material. 
However, Ju Zhen teaches 80-98.03% of a volume of said substrate comprises electrically insulating material (“backing material 4 is in the form of a composite of tungsten powder, metallic oxide, and an insulating cement” (col. 2, lines 62-64), wherein “range of epoxy present in the tungsten-cerium powder may be from 4:1 to 50:1” (col. 3, lines 5-7) this range of ratios would correspond to 80-98.03% insulating material in the substrate). 
Ju-Zhen does not explicitly teach that at least 90% of a volume of said substrate comprises electrically insulating material. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the percentage of insulating material in volume disposed within the substrate of Ju-Zhen from between 80-98.03% to at least 90% as applicant appears to have placed no criticality on the claimed range (see [0235] where the ranges for electrically conductive material is from 0.1% to 30% “for example”, so the corresponding In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 12, Yoshikawa further discloses a distal face shaped (as seen in figs. 2-4) and sized to be thermally coupled to a surface of a tissue volume (as seen in figs. 2-4, with the direction of the patient indicated, as described in [0021] and [0028], the ultrasonic probe 1 is being used to image a patient, and therefore would be shaped and sized to be coupled to the surface of the tissue volume in order to image the patient).  
Regarding claim 13, Yoshikawa further discloses said distal face of said transducer is flat (as seen in figs. 2-4).

Claims 2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Ju-Zhen, as applied to claim 1, in further view of Kobayashi et al. (US 2014/0184022) (hereinafter “Kobayashi”).
Regarding claim 2, Yoshikawa does not disclose said electrically conductive material in said substrate layer comprises at least 10 electrically conductive elements dispersed in an electrically insulating matrix, such that the top face of said substrate layer would contain at least 90% electrically insulating matrix, and less than 10% said electrically conductive elements; said less than 10% distributed across the top face of said substrate layer.
However, Ju-Zhen does teach said electrically conductive material in said substrate layer comprises at least 10 electrically conductive elements dispersed in an electrically insulating matrix (“backing material 4 is in the form of a composite of tungsten powder, metallic oxide, and 
Ju-Zhen does not explicitly teach that the top face of the backing layer would contain at least 90% electrically insulating matrix, and less than 10% electrically conductive elements; said less than 10% distributed across the top face.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a substrate layer comprises at least 10 electrically conductive elements dispersed in an electrically insulating matrix in order to “provide necessary acoustic impedance in improving the performance of the ultrasonic transducer” (col. 2, lines 25-27).
Modified Yoshikawa does not disclose the bottom electrode in contact with the substrate.
However, Kobayashi, also in the field of ultrasound transducers, does teach the bottom electrode (fig. 1, bottom electrode 3 [0040]) in contact with the substrate (fig. 1, substrate 4; “a bottom electrode 3 on a thin substrate 4” [0040] and seen in fig. 4), which when combined with modified Yoshikawa’s substrate, would have at least 90% of a surface area of said bottom electrode is in contact with said electrically insulating matrix, and less than 10% of a surface area of said bottom electrode is in contact with said electrically conductive elements; said less than 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the substrate in direct contact with the bottom electrode in order to effectively insulate the highly conductive electrode ([0016]). 
Regarding claim 5, Yoshikawa does not disclose said 10% distributed across the top face of said substrate layer.
However, Ju-Zhen does teach said 1.96-20% distributed across the top face of said substrate layer (“range of epoxy present in the tungsten-cerium powder may be from 4:1 to 50:1” (col. 3, lines 5-7) so the tungsten and metallic oxide (electrically conductive material) would be in the ratio 1:50 to 1:4 to the epoxy – this range of ratios would correspond to 1.96-20% electrically conductive material in the substrate; by the process described in Ju-Zhen of forming of a backing layer from a composite of tungsten-cerium-epoxy by mixing and then casting (col. 3, lines 18-33), the distribution of electrically conductive elements and electrically insulating matrix would be roughly uniform throughout the backing layer in order to provide the necessary acoustic impedance (col. 3, lines 43-col. 4, line 14), therefore the same percentage of the electrically conductive elements in the composite (1.96-20%) would be present in the top face, with this uniformity of distribution).
Ju-Zhen does not explicitly teach said 10% distributed across the top face of said substrate layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the percentage of electrically conductive material In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Modified Yoshikawa does not disclose a plurality of contact points between said bottom electrode and said substrate layer.
However, Kobayashi does teach a plurality of contact points between said bottom electrode (fig. 1, bottom electrode 3 [0040]) and said substrate layer (fig. 1, substrate 4; “a bottom electrode 3 on a thin substrate 4” [0040] and seen in fig. 4, as the bottom electrode is on the substrate 4, there are a plurality of contact points), which when combined with modified Yoshikawa’s substrate, would have 10% of said surface area contacting said electrically conductive elements is in a form of a plurality of contact points between said bottom electrode and said electrically conductive elements, as the bottom electrode 3 of Kobayashi covers the entire substrate 4 and the substrate composition is described above with Ju-Zhen.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a plurality of contact points between said bottom electrode and said substrate layer in order to effectively insulate the highly conductive electrode ([0016]). 
Regarding claim 6, Yoshikawa does not disclose said electrically conductive elements comprise one or both of particles and fibers, said electrically conductive elements occupying between 1-20% of a total volume of said substrate.  

Ju-Zhen does not explicitly teach said electrically conductive elements occupying between 1-20% of a total volume of said substrate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the percentage of electrically conductive material in volume disposed within the substrate of Ju-Zhen from between 1.96-20% to between 1-20% as applicant appears to have placed no criticality on the claimed range (see [0235] where the ranges for electrically conductive material range are broadened to be from 0.1% to 30% “for example”) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

s 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Ju-Zhen, as applied to claim 1, in further view of Harhen et al. (US 2013/0068382) (hereinafter “Harhen”).
Regarding claim 3, modified Yoshikawa does not disclose said substrate has a thickness smaller than 100 microns.
However, Harhen, also in the field of ultrasound transducers, does teach the substrate has a thickness smaller than 100 microns (“the insulating substrate is a layer of polyimide that is about 25 μm thick” claim 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a substrate that has a thickness smaller than 100 microns in order to avoid unwanted components of the ultrasound energy reflecting back to the PZT ([0016]).
Regarding claim 11, modified Yoshikawa does not disclose said piezo element has a thickness in a range of 80-300 micron.  
However, Harhen, also in the field of ultrasound transducers, teaches the piezo element has a thickness in a range of 150-400 microns (claim 4).
Harhen does not explicitly teach the thickness of said piezo element in a range of 80-300 micron.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of Harhen from between 150-400 microns to between 80-300 microns as applicant appears to have placed no criticality on the claimed range (see [0229]-[0230] indicating “optionally” the thickness of the piezo element is in that range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Ju-Zhen, as applied to claim 1, in further view of Lee et al. (“Flexible piezoelectric micromachined ultrasonic transducer (pMUT) for application in brain stimulation”) (hereinafter “Lee”) as evidenced by “PDMS – MIT”.
Regarding claim 7, modified Yoshikawa does not disclose said substrate comprises a thermal conductivity lower than 0.5 [W/(m*K)].  
However, Lee, also in the field of ultrasound transducers, does teach said substrate comprises a thermal conductivity lower than 0.5 [W/(m*K)] (“we present a pMUT array integrated on a flexible PDMS substrate” (Introduction p. 2322), wherein “ultrasound transducer array was then strongly bonded onto a PDMS substrate” (Abstract) and PDMS stands for polydimethylsiloxane (Abstract). As evidenced by “PDMS – MIT”, the thermal conductivity of PDMS is 0.15 W/m*K).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a substrate with a thermal conductivity lower than 0.5 [W/(m*K)] in order to insulate the transducer element.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55-61 of copending Application No. 16/307,503 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the present application is recited by a combination of claims 55 and 58 of the reference application.
Claim 2 of the present application is recited by claim 56 of the reference application.
Claim 3 of the present application is recited by claim 57 of the reference application.
Claim 4 of the present application is recited by claim 58 of the reference application.
Claim 5 of the present application is recited by claim 59 of the reference application.
Claim 6 of the present application is recited by claim 60 of the reference application.
Claim 7 of the present application is recited by claim 61 of the reference application.
Claim 8 of the present application is recited by claim 55 of the reference application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793